NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRED FULFORD,                                   No.    19-15211

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00770-RS

 v.
                                                MEMORANDUM*
DON M. GRIFFITH, D.P.M.,

                Defendant-Appellee,

and

JOHN CRANSHAW; DENIES REYES,

                Defendants.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Richard Seeborg, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Fred Fulford appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment because Fulford

failed to raise a genuine dispute of material fact as to whether defendant Griffith

was deliberately indifferent to Fulford’s foot condition. See id. at 1057-60

(deliberate indifference is a “high legal standard” requiring a defendant be aware of

and disregard an excessive risk to an inmate’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      The district court did not abuse its discretion in granting Griffith’s motion

for reconsideration, because the district court considered the wrong reply brief

when it initially ruled on Griffith’s motion for summary judgment. See N.D. Cal.

Civ. R. 7-9(b) (setting forth grounds for reconsideration); see also Hinton v. Pac.

Enters., 5 F.3d 391, 395 (9th Cir. 1993) (setting forth standard of review for

compliance with local rules).

      The district court did not abuse its discretion by allowing Griffith to file

successive summary judgment motions. See Hoffman v. Tonnemacher, 593 F.3d

908, 911-12 (9th Cir. 2010) (setting forth standard of review and describing trial


                                          2                                      19-15211
court’s discretion to permit successive motions for summary judgment).

      We reject as unsupported by the record Fulford’s contentions that the district

judge was biased or that Fulford was purposefully misled as to which reply

defendant Griffith meant for the district court to consider.

      We do not consider matters raised for the first time on appeal, or not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    19-15211